Opinions of the United
2009 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


6-26-2009

USA v. Rodney Blackman
Precedential or Non-Precedential: Non-Precedential

Docket No. 08-3487




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2009

Recommended Citation
"USA v. Rodney Blackman" (2009). 2009 Decisions. Paper 1121.
http://digitalcommons.law.villanova.edu/thirdcircuit_2009/1121


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2009 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                     NOT PRECEDENTIAL

            UNITED STATES COURT OF APPEALS
                 FOR THE THIRD CIRCUIT
                      ____________

                           No. 08-3487
                          ____________

                UNITED STATES OF AMERICA

                                v.

                RODNEY AARON BLACKMAN,
                                  Appellant

                          ____________

          On Appeal from the United States District Court
             for the Eastern District of Pennsylvania
                      (D.C. No. 08-cr-00147)
           District Judge: Honorable Timothy J. Savage

                          ____________

            Submitted Under Third Circuit LAR 34.1(a)
                         June 11, 2009

Before: McKEE, HARDIMAN and VAN ANTWERPEN, Circuit Judges.

                      (Filed: June 26, 2009)


                          ____________

                   OPINION OF THE COURT
                        ____________
HARDIMAN, Circuit Judge.

       Rodney Blackman pleaded guilty to three counts of bank robbery, in violation of

18 U.S.C. § 2113(a), and three counts of armed bank robbery, in violation of 18 U.S.C.

§ 2113(d). The District Court imposed a below-Guidelines sentence of 150 months

imprisonment, a term of supervised release of three years, restitution of $66,894, and a

special assessment of $600.

       Blackman filed a timely appeal, and counsel for Blackman moved to withdraw

pursuant to Anders v. California, 386 U.S. 738 (1967). After receiving a copy of his

counsel’s request to withdraw, Blackman submitted a pro se brief in response. For the

reasons set forth below, we will grant counsel’s motion and dismiss the appeal.

       When counsel files a motion pursuant to Anders, we determine whether: (1)

counsel adequately fulfilled the Anders requirements, and (2) an independent review of

the record presents any nonfrivolous issues. United States v. Marvin, 211 F.3d 778, 780

(3d Cir. 2000).

       To meet the first prong, appointed counsel must examine the record, conclude that

there are no nonfrivolous issues for review, and request permission to withdraw. United

States v. Youla, 241 F.3d 296, 300 (3d Cir. 2001). Counsel must accompany a motion to

withdraw with a “brief referring to anything in the record that might arguably support the

appeal.” Anders, 386 U.S. at 744. Counsel need not raise and reject every possible claim,




                                             2
but must, at a minimum, meet the “conscientious examination” standard set forth in

Anders. Youla, 241 F.3d at 300.

       Blackman’s counsel filed a motion to withdraw along with an Anders brief,

asserting that he “conducted a conscientious examination of the record” and concluding

that no appealable issues exist because Blackman cannot claim that: (1) the District Court

did not have jurisdiction; or (2) his sentence was unreasonable.

       Blackman’s counsel concedes that the District Court had jurisdiction over

Blackman despite Blackman’s claim that federal courts cannot exercise criminal

jurisdiction over any defendant. All federal courts, other than the Supreme Court, derive

their jurisdiction wholly from the exercise of the authority to “ordain and establish”

inferior courts, conferred on Congress by Article III, § 1, of the Constitution. The

Congressional power to ordain and establish inferior courts includes the power “of

investing them with jurisdiction either limited, concurrent, or exclusive.” Lauf v. E. G.

Shinner & Co., 303 U.S. 323, 330 (1938); Hallowell v. Commons, 239 U.S. 506, 509

(1916).

       Blackman was charged under federal criminal law, 18 U.S.C. §§ 2113(a) and (d).

Congress granted district courts criminal jurisdiction under 18 U.S.C. § 3231, which

provides, “The district courts of the United States . . . have original jurisdiction, exclusive

of the courts of the States, of all offenses against the laws of the United States.” Because

Congress has the power to confer jurisdiction on the district courts under Article III, § 1,



                                               3
and chose to do so by enacting 18 U.S.C. § 3231, Blackman cannot claim that the federal

district court lacked jurisdiction over his violation of federal law. Blackman’s courtroom

utterances that no jurisdiction existed and his filings making the same claims were based

on nonsensical documents and guidance which are regrettably circulated among, and

occasionally filed by, inmates. We agree that no nonfrivolous appeal exists on this issue.

       Blackman’s counsel also concedes that Blackman’s sentence was reasonable. We

review a district court’s sentence for reasonableness, evaluating both its procedural and

substantive underpinnings, under a deferential abuse of discretion standard. Gall v.

United States, 128 S. Ct. 586, 594 (2007). In imposing a sentence, the District Court

must: (1) correctly determine, as a matter of fact, and as a matter of law, the proper

Guidelines sentence; (2) correctly determine the applicability of any departure motions;

and (3) exercise its discretion to determine the applicability of any of the relevant

§ 3553(a) factors. See United States v. Gunter, 462 F.3d 237, 247 (3d Cir. 2006).

       Here, Blackman does not contend that the District Court improperly calculated his

Guidelines range or failed to rule on any departure motions; rather he argues that his

sentence was unreasonable. Counsel concedes first that the District Court correctly

calculated Blackman’s Guidelines range and properly ruled on any departure motions.1


       1
         The District Court denied the Government’s request to amend the Guidelines
calculation based on its perceived lack of acceptance of responsibility from Blackman.
Blackman’s counsel requested a motion for downward departure based on Blackman’s
extensive mental health background and for his exceptional acceptance of responsibility,
as demonstrated by his confessions to multiple bank robberies immediately upon his

                                              4
After correctly calculating Blackman’s Guidelines range and properly considering all

departure motions, the District Court found Blackman’s Guidelines range to be 188 to

235 months.

       The Court then allowed both parties to address the appropriate sentence in light of

the requested variances and other sentencing factors. Blackman also personally addressed

the Court and requested a sentence of 144 months. In imposing a 150-month sentence –

38 months below the bottom of the Guidelines range – the Court reviewed the § 3553(a)

factors extensively, clearly indicated its consideration of those factors, and imposed its

sentence in light of those factors.2

       In light of the District Court’s careful consideration of Blackman’s mental history

and acceptance of responsibility, along with the seriousness of the crime, we agree with

Blackman’s counsel that this would be a frivolous issue on appeal.

       As for the second prong of Anders, we have independently reviewed the record

and we agree with counsel’s comprehensive analysis as to why no appealable issue exists.




interview with the FBI. The District Court denied this motion, but specifically noted that
it would take these factors into consideration at sentencing.

       2
        When explaining its judgment, the District Court explicitly noted that
“[Blackman’s] father was physically abusive of his mother, with the Defendant
intervening on behalf of his mother, leaving mental scars. His father was an alcoholic
and a drug abuser. And the Defendant himself has had innumerable mental health
problems, including suffering from bipolar disorder, schizophrenia and psychosis.”
Additionally, the Court expressly took notice of Defendant’s acceptance of responsibility
and demonstrated remorse.

                                              5
The District Court properly held that it had jurisdiction over this criminal case, and did

not abuse its discretion in sentencing Blackman.

       Accordingly, we will affirm the judgment of the District Court and, in a separate

order, grant counsel’s motion to withdraw pursuant to Anders.




                                              6